United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 _____________

                                 No. 03-1798EA
                                 _____________

Kimberly Pruett,                        *
                                        *
            Appellant,                  *   On Appeal from the United
                                        *   States District Court
      v.                                *   for the Eastern District
                                        *   of Arkansas
                                        *
Village News, Inc., doing business      *   [Not To Be Published]
as Blytheville Courier News,            *
                                        *
            Appellee.                   *

                                  ___________

                            Submitted: November 20, 2003
                               Filed: December 1, 2003
                                ___________

Before BYE, RICHARD S. ARNOLD, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Kimberly Pruett appeals from the District Court's1 grant of summary judgment
to defendant, Blytheville Courier News, on various claims related to her employment
with, and termination by, the defendant. After reviewing de novo, see Uhiren v.
Bristol-Myers Squibb Co., 346 F.3d 824, 827 (8th Cir. 2003), we affirm.


      1
       The Hon. James M. Moody, United States District Judge for the Eastern
District of Arkansas.
       Ms. Pruett worked for Blytheville Courier News during several different time
periods. At issue is her last period of employment, which began on December 4,
1998, and ended on or about September 15, 1999, when she learned that she had been
terminated. Ms. Pruett asserts that soon after she was rehired by the Blytheville
Courier News in December 1998, David Tennyson subjected her to offensive
touching, and that she was forced to hear vulgar language and see pornographic
images on her office computer. She also contends that Mr. Tennyson drank alcohol
in the workplace and kept a gun at his desk. Ms. Pruett also alleges she was denied
401(k) benefits and commissions. Her complaint alleges claims under Title VII,
including sexual harassment, sexual discrimination, and retaliation, a claim under the
Equal Pay Act, and a state-law breach-of-contract claim.

       Summary judgment is proper when there are no genuine issues as to any
material fact. Fed. R. Civ. P. 56(c). All evidence and inferences are to be viewed in
the light most favorable to the non-moving party. Anderson v. Liberty Lobby, Inc.,
477 U.S. 242, 255 (1986). After reviewing the record de novo, we affirm
substantially for the reasons given by the District Court.2 See 8th Cir. R. 47B.
                        ______________________________




      2
        We do not reach Ms. Pruett's argument that the District Court erred in applying
the McDonnell Douglas burden-shifting analysis to her sexual-discrimination claim
rather than the analysis applicable to "mixed-motive" cases under Desert Palace, Inc.
v. Costa, __ U.S. ___, 123 S. Ct. 2148 (2003). Because she did not raise the issue
that this is a "mixed-motive" case until the filing of her supplemental brief, we
conclude that the issue is not properly before us.

                                         -2-